DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dawson et al. (US 2009/0037291, hereinafter Dawson), in view of Blattner et al. (US 2007/0113181, hereinafter Blattner), in view of MO (US 2007/0168357), in view of MacDonald Korth et al. (US 2007/0078726, hereinafter MacDonald), in view of Amidon et al. (US 2009/0063983, hereinafter Amidon), and further in view of Lindemann et al. (US 2011/0211040, hereinafter Lindemann.
Regarding claim 2, Dawson teaches a method comprising: 
determining, by the at least one processor (processing unit 108, fig. 7; [0043]: the processing unit 108 executes computer program code, such as dynamic shopping system 130; [0044]: the dynamic shopping system 130 is configured provide a dynamic virtual shopping area based on user preferences and history), one or more items from the plurality of items ([0036]: based on the priorities set by the user’s preferences, when a user enters the “World of Books” virtual store to shop books related to fiction, the books by John Smith followed by Mary Jones are selected to be presented to the user; [0040] describes to read preferences/data of the avatar-taking into account stated preferences, past and current purchases, etc.; [0025] describes user preferences from purchase history are captured and used to establish the arrangement of a shopping area in a virtual environment; [0033] describes the preferences 20 can be defined in a user profile 22, which is read (A1) each time an avatar 10 enters (A2) a virtual shopping area 24 within a virtual environment 26; [0032] describes these preferences can include, for example, what stores to include in the virtual shopping area, the order in which the 
receiving a purchase indication of at least one item of the one or more determined items ([0035]: the virtual shopping area 24 can be linked to a store used by the end user 34 for the goods being purchased; it is inherently to perform the step of receiving goods being purchased by the end user in order to link the goods being purchased to a store used by the end user); and
performing a purchase transaction for the at least one item ([0035]: the back-end payment process used by the avatar 10 would be similar to the end user’s experience on the actual Amazon site … the service can process the end user’s purchase and obtain the purchased goods from any number of product vendors based on current price, availability, and so forth).

Blattner teaches attribute information indicating a digital environment (Abstract: information identifying an event or a subject visually represented by an avatar is accessed and an appearance of the avatar is configured in response to the received information; [0245]: information may be gleaned from image recognition or monitoring of the user activity related to the avatar. The processor accesses information identifying an event, or a subject represented by the avatar; fig. 14 and [0025] describing a user changes an online persona that includes an avatar for self-expression corresponds to an avatar controlled by a user; [0246]: monitoring of a breaking current events or news may be represented by including a newspaper, a radio or a television; therefore, based on the visual representation in the virtual world of the avatar, attribute information related to that visual representation (such as monitoring news based on the visual representation of a radio or TV) is gleaned by monitoring of the user activity or image recognition of the user activity performed by the avatar). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply 
MO teaches performing, by at least one processor (fig. 2b operator server 400; [0060]: the operator server 400 receives a merchandise search request signal from the user computer 100 and derives merchandise images according to the image information resulting from a text search or an image search), a search (merchandise recommendation module unit 440, [0067]) of a database (fig. 1 and [0005]: apparel recommendation server is connected to the databases that stores apparel purchase information, apparel merchandise information, and apparel purchase preference information) of an online marketplace (fig. 1: internet shopping mall 20; [0103]: E-marketplaces or shopping malls) for a plurality of items (recommended merchandise) that match the attribute information (image characteristic information, [0062]) depicted in the virtual world ([0067]: merchandise recommendation module unit derives the recommended merchandise using image characteristic information according to the search result). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Mo’s knowledge into the system of Dawson and Blattner because such a system allows the user to confirm the merchandise before making the purchase ([0037]).
MacDonald teaches retrieving at least one image of the one or more determined items (fig. 21 block 187 and block 189 and [0085]: The potential buyer web browser can then request and be provided at least one of the item images I1, I2, for each item image satisfying the search criteria), wherein the at least one image of the one or more 
Amidon teaches generating, by the at least one processor ([0025]: server or computing processes discussed herein may be implemented using a single processor or multiple processors working in combination), a composite visual representation (fig. 11 displaying advertising interactions in a collaborative scenario) of at least one 
Lindemann teaches to generate a composite visual representation (superimposing an advertising image on the object) by embedding the at least one retrieved image (advertising image) into the digital environment (2D or 3D object; [0102] describes a virtual advertisement can be inserted by defining a 2D or 3D object and superimposing an advertising image on said object). Therefore, it would have been obvious to one of ordinary skill in the art at the time of present invention to apply Lindemann’s knowledge into the system of Dawson, Blattner, MO, MacDonald and Amidon because such a system can add objects in the 3D space without the need to re-render the full 3D panoramic images ([0102]).
Regarding claim 3, Dawson, Blattner, MO and MacDonald do not explicitly teach wherein the attribute information indicates subject matter of visual representations previously viewed by a user.
Amidon teaches wherein the attribute information indicates subject matter of visual representations previously viewed by a user ([0090]: Content representations may be derived based on metadata regarding a user’s past, current and future content viewing activities). Please refer to the rejection of claim 2 for motivation to combine Amidon with Dawson, Blattner, MO and MacDonald.
Regarding claim 4, Dawson, Blattner, MO and MacDonald do not explicitly teach wherein the composite visual representation is a virtual world displayed in three-dimensional space.
Amidon teaches wherein the composite visual representation is a virtual world displayed in three-dimensional space ([0031]: a virtual world may be rendered as an immersive environment to present a 3-D or simulated 3-D environment). Please refer to the rejection of claim 2 for motivation to combine Amidon with Dawson, Blattner, MO and MacDonald.
Regarding claim 5, Dawson does not explicitly teach the composite visual representation is one or more of: a movie; a video game; or an image which displayable in three-dimensional space.
Blattner teaches the composite visual representation is one or more of: a movie; a video game ([0037]); or an image which displayable in three-dimensional space. Please refer to the rejection of claim 2 for motivation to combine Blattner with Dawson.
Regarding claim 6, Dawson teaches generating the composite visual representation comprises placing a first retrieved image into the visual representation of the virtual world in a first spatial proximity (near the entrance), wherein the first spatial proximity is displayed closer in three-dimensional space to a viewing user ([0007]: dynamically customizing a virtual shopping area for an avatar based on the user preferences, such that the avatar is presented with items the avatar is more likely to purchase upon entering the virtual shopping area; [0025]: the items that are more likely to be purchased by an avatar can be displayed on shelves near the entrance of a store, while items that the avatar is less likely to purchase are placed farther back in the store; 
Dawson, Blattner, and MO do not explicitly teach embedding a first retrieved image into the composite visual representation of a virtual world in a first spatial proximity, wherein the first spatial proximity is displayed closer in three-dimensional space to a viewing user compared to a second retrieved image.
MacDonald teaches to retrieving images of an item (fig. 21 block 187 and block 189 and [0085]: The potential buyer web browser can then request and be provided at least one of the item images I1, I2, for each item image satisfying the search criteria). Please refer to the rejection of claim 2 for motivation to combine MacDonald with Dawson, Blattner, and MO.
Amidon teaches generating the composite visual representation comprises embedding a first retrieved image (softdrink advertisement, fig. 11) into the composite visual representation of the virtual world in a first spatial proximity, wherein the first spatial proximity is displayed closer in three-dimensional space to a viewing user compared to a second retrieved image (Paragraph [0121] describes to deliver multiple advertisements in a virtual environment and place users in proximity of the ad that is best matched to the user. It should be noted that the avatar 277 is placed next to the softdrink advertisement that best matches the user avatar. It should be further noted that the user viewing this virtual collaborative scenario in first person view views the softdrink advertisement placed spatially closer on the display screen and the insurance 
Regarding claim 7, Dawson, Blattner, MO and MacDonald do not explicitly teach wherein the first retrieved image has a higher priority than the second retrieved image.
Amidon teaches wherein the first retrieved image has a higher priority than the second retrieved image (fig. 11 and paragraph [0123] describes multiple advertisements are implemented visually, including a first graphic advertisement 272 for a softdrink, and a second graphic advertisement for an insurance company. Paragraph [0109]: describes the LBA 162 determines that the VE ad is almost to the top of the prioritized ad queue. Paragraph [0121] describes to deliver multiple advertisements in a virtual environment and place users in proximity of the ad that is best matched to the user. Avatar 277 is placed next to the softdrink advertisement that best matches the user avatar. It should be noted that advertisements for the softdrink and insurance company are recommended for the user avatar 277. It should be noted that softdrink graphic advertisement is superimposed on a softdrink cooler object and the advertisement for the insurance company on a billboard object; It should be further noted that the user viewing this virtual collaborative scenario in first person view views the softdrink advertisement that is determined to have a higher priority than the insurance company advertisement to be placed spatially closer on the display screen and the insurance company advertisement placed spatially further away on the display screen as being viewed by the user). Please refer to the rejection of claim 2 for motivation to combine Amidon with Dawson, Blattner, MO and MacDonald.
Regarding claim 8, Dawson, Blattner, MO and MacDonald do not explicitly teach wherein the higher priority is based upon a determined relevance to the viewing user.
Amidon teaches wherein the higher priority is based upon a determined relevance (viewing history) to the viewing user ([0119]: Users can configure the system to highlight users based on a number of criteria. Users can select from any of the available parameters regarding user preferences, viewing history, current content, etc.). Please refer to the rejection of claim 2 for motivation to combine Amidon with Dawson, Blattner, MO and MacDonald.
Regarding claim 9, Dawson teaches using browsing history of a user to determine priority of items to be displayed ([0033]), however Dawson, Blattner, MO and MacDonald do not explicitly teach wherein the relevance is determined based upon at least browsing history of the viewing user.
Amidon teaches wherein the relevance is determined based upon at least browsing history (viewing history) of the viewing user ([0119]: Users can configure the system to highlight users based on a number of criteria. Users can select from any of the available parameters regarding user preferences, viewing history, current content, etc.). Please refer to the rejection of claim 2 for motivation to combine Amidon with Dawson, Blattner, MO and MacDonald.
Regarding claim 10, Dawson teaches wherein the viewing user is represented by an avatar ([0034]: avatar 10 enters a virtual shopping area).
Claims 11-21 are similar in scope to claims 2-10, and therefore the examiner provides similar rationale to reject these claims. Moreover, Dawson teaches a non-.


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the arguments that Amidon does not teach to retrieve at least one image of the one or more determined items, wherein at least one image of the one or more determined items is uploaded by a seller listing the one or more determined items for sale via the online marketplace. See page 8-9 of remarks.
Dawson, in view of Blattner, in view of MO, in view of MacDonald, in view of Amidon, and further in view of Lindemann is considered to teach the above limitation. 
Especially, MacDonald teaches retrieving at least one image of the one or more determined items (fig. 21 block 187 and block 189 and [0085]: The potential buyer web browser can then request and be provided at least one of the item images I1, I2, for each item image satisfying the search criteria), wherein the at least one image of the one or more determined items is uploaded by a seller listing the one or more determined items for sale via the online marketplace (fig. 3 shows a selling user can transmit original image file of the item to the seller marketplace item management server; [0065]: the selling user can upload one or more original item image files displaying an item image of the marketplace item or items; [0079]: multiple selling users can upload an original item image file or an image file location of an image file displaying an item image of a marketplace item to be received and/or retrieved by the seller marketplace item management server 51 and provided to various online marketplaces including the marketplace hosted by the marketplace administrator server 35; [0025]: The selling user begins entering data in the marketplace item-creation-form to develop the seller marketplace item web page to thereby provide information for one or more associated items to be sold or otherwise for sale… During form completion, the selling user selects or otherwise uploads an original item image file or file location displaying an item image of an item of sale).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612